Citation Nr: 0809606	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  00-11 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
retained metallic body of the right eye.  

2.  Entitlement to service connection for rhinosinusitis, 
claimed as secondary to service-connected retained metallic 
body of the right eye and/or service-connected shell fragment 
wounds of the forehead.

3.  Entitlement to service connection for headaches, claimed 
as secondary to service-connected retained metallic body of 
the right eye and/or service-connected shell fragment wounds 
of the forehead


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
October 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1999 rating decision in which the RO continued 0 
percent ( noncompensable) rating for the veteran's service-
connected metallic body of the right eye. The veteran filed a 
notice of disagreement (NOD) in November 1999, and the RO 
issued a statement of the case (SOC) in April 2000. The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2000.

This appeal also arises from a May 2002 rating action in 
which the RO denied service connection for rhinosinusitis and 
for headaches, each claimed as secondary to the veteran's 
service-connected metallic body of the right eye disability, 
and denied a 10 percent rating based on multiple, 
noncompensable service-connected disabilities.  A NOD was 
received later in May 2002, and a SOC was issued in May 2003.  
A Substantive Appeal was received in July 2003.

In December 2002, the veteran testified during a hearing 
before RO personnel; a transcript of the hearing is of 
record.  

In December 2003, the Board remanded these matters to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for due process development. After accomplishing the 
requested action, the AMC continued the denial of the claims 
(as reflected in the October 2004 supplemental SOC (SSOC)), 
and returned the matters to the Board for further appellate 
consideration.

In a January 2006 decision, the Board granted a 10 percent, 
but no higher, rating for the service-connected right eye 
disability, and denied service connection for rhinosinusitis 
and for headaches, each, claimed as secondary to the 
veteran's service-connected metallic body of the right eye 
disability, and denied a 10 percent rating based on multiple, 
noncompensable service-connected disabilities.  The veteran 
appealed the Board's  decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an October 2007 
Order, the Court granted a joint motion (filed by 
representatives of both parties), partially vacating those   
portions of the January 2006 Board decision that denied a 
rating in excess of 10 percent for the service-connected 
right eye disability and denied service connection for 
rhinosinusitis and for headaches, each claimed as secondary 
to service-connected disabilities, and remanding those 
matters to the Board for proceedings consistent with the 
Joint Motion. 
 
Consistent with the comments in the joint Motio in which the 
parties emphasize that the veteran 's claim for secondary 
service connectionfor rhinosinusitis and for headaches 
encompasses his service-connected metallic body of the right 
eye as well aa service-connected shell fragment wounds of the 
forehead, the Board has recharacterized these matters as 
reflected on the title page.

At the time of the rating decisions on appeal, and throughout 
much of the pendency of this appeal, the veteran was 
represented by the Disabled American Veterans, a veteran's 
service organization.  However, since April 2006, the veteran 
has been represented by a private attorney...

In his regard, the Board notes that in late November 2007, 
the veteran authorized Daniel G. Krasnegor, attorney at law, 
to represent him before VA.  Thereafter, in February 2008, a 
second attorney submitted a written brief presentation in 
support of the veteran's case.  The Board notes that the 
record includes a November 2007 veterans benefits 
attorney/client contingent fee agreement signed by the 
veteran and Mr. Krasnegor, which listed the above second 
attorney as a member of the same law firm and among the 
affiliated and/or associated attorneys who was also allowed 
to provide the veteran with legal services.  However, the 
letterhead submitted by the second attorney in February 2008 
shows that she is a now a member of a different law firm.  
Therefore, as the agreement was executed between Mr. 
Krasnegor and the veteran, and in light of the fact that the 
second attorney is now a member of a different law firm, Mr. 
Krasnegor has been listed as the representative on the title 
page.  See 38 C.F.R. § 20.603(a) and (b) (2007) (designation 
of a representative must be an individual attorney rather 
than a firm or partnership) (attorneys affiliated with the 
appellant's attorney may assist in representation only with 
the specific written consent of the appellant).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the AMC in Washington, DC.  VA 
will notify the veteran when further action, on his part, is 
required.

As a final preliminary matter, in a February 2005 letter, 
which has been translated from Spanish to English, the 
veteran appears to raise a claim for an acquired psychiatric 
disorder secondary to service-connected disabilities.  As 
this matter has not been adjudicated by the RO, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action. 


REMAND

In light of instructions raised in the joint motion, and the 
Board's review of the claims file, further RO action on these 
matters is warranted.

In January 2006, the Board granted a 10 percent rating for 
the veteran's service-connected retained metallic body of the 
right eye disability, but denied a higher rating on the basis 
that there was no objective evidence on medical examination 
that the veteran sustained impaired visual acuity or field 
loss due to the service-connected disability and there was no 
indication that his right eye pain and watering caused more 
than minimal industrial impairment.  However, in the joint 
motion, the parties asserted that a remand of this matter is 
required, consistent with VA's duty to assist the veteran, 
for a VA medical examination that addresses the level of 
discomfort and disability experienced by the veteran due to 
his right eye pain and watering, to include whether there 
exists interference with his employability. 

Hence, the Board finds that a VA ophthalmology examination, 
with specific findings responsive to the applicable rating 
criteria, is needed to fully and fairly evaluate the claim on 
appeal.  See 38 U.S.C. § 5103A.

As regards the claims for secondary service connection for 
rhinosinusitis and headache, in May 2002, the Board denied 
these claims on the basis that there was no medical evidence 
of a nexus between the veteran's service-connected right eye 
disability and the veteran's diagnosed allergic sinusitis and 
current headaches.   However, in the joint motion, the 
parties specifically indicated that a remand of these matters 
was necessary, pursuant to VA's duty to assist, for a VA  
examination to include a medical opinion addressing  whether 
the retained metallic bodies in the soft tissues in the right 
side of the veteran's face and over his sinuses are in any 
way related to and/or have aggravated his current sinusitis 
and headaches.  See 38 C.F.R. § 3.310 (as revised effective 
October 10. 2006.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 
2006)).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Hence, the RO should arrange for VA examination, by 
appropriate physicians, to obtain the medical information 
needed to resolve thse claims.  

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may result in 
denial of the original claim(s) for service connection (as 
the claim(s) will be considered on the basis of  the evidence 
of record) and shall result in denial of the claim for an 
increased rating.  See 38 C.F.R. § 3.655 (a), (b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. Id.  If the veteran fails to report 
to any scheduled examination, the RO must obtain and 
associate with the claims file a copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records. The claims file currently 
includes incomplete outpatient treatment records from the San 
Juan VA medical center (MC), dated from April 1977 to 
September 2001.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).   Hence, the RO must 
obtain all outstanding medical records from the San Juan VAMC 
since July 1990 to the present pertaining to the veteran's 
claims for secondary service-connection, to include all ENT 
reports, and from February 1998 to the present, to include 
all ophthalmology reports, pertaining to the claim for an 
increased rating for the service-connected right eye 
disability, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2005) as regards requesting records from Federal 
facilities. 

The claims file also reflects that, from April 1991 to April 
1994, the veteran was in receipt of disability benefits from 
the Social Security Administration (SSA).  While SSA records 
are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. 
App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  Id. Thus, the Board finds 
that the RO should obtain and associate with the claims file 
a copy of the SSA decision awarding the veteran disability 
benefits, as well as copies of all medical records underlying 
that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

Further, the the RO should ensure that the veteran is 
properly notified of what evidence is needed to support his 
claims for secondary service connection under 38 C.F.R. § 
3.310 (revised effective in October 2006) and Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Hence, the RO should, via VCAA-
compliant notice, give the veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should also invite the appellant to submit 
all pertinent evidence in his possession, and ensure that its 
notice to the veteran meets the requirements of the recent 
decisions in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (as regards the five elements of a claim for service 
connection-particularly, disability ratings and effective 
dates), and Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008) ( as regards minimum 38 U.S.C. 
§ 5103(a) notice requirements for increased rating claims).
 
Tthe RO should specifically request that the veteran furnish 
the full name and address of "Dr. Aozuaga and/or ENT" he 
saw pursuant to Dr. R.H. Zaragoza's  January 2004 referral 
and Dr. Jose Luis Fosas, the private doctor who treats his 
service-connected right eye disability, as indicated by the 
veteran's December 2002 testimony before RO personnel.  Also, 
the RO should specifically request that the veteran provide 
authorization to enable VA to obtain pertinent medical 
records involving treatment by R.H. Zaragoza, M.D., from 
April 2004 to the present.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal. 

 The RO's adjudication of the claims should include 
consideration of additional evidence submitted by the veteran 
directly to the Board in February 2008 (translated into 
English).  In this regard, the Board notes that, in February 
2008, the veteran submitted a letter that is in Spanish and 
has not been translated.  The RO should have the veteran's 
February 2008 letter as well as any additional records 
translated to English .  Further, in adjudicating the 
increased rating claim on appeal, the RO must document its 
specific consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007), is appropriate.

Finally,  the Board notes that, while these matters are in 
remand status, the RO should clarify the veteran's intentions 
as to representation.  A specific claim may be prosecuted at 
any one time by only one recognized organization or attorney 
designated by the veteran. 38 C.F.R. § 20.601 (2007).

Accordingly, these matters are hereby REMANDED to the RO, via  
the AMC, for the following actions:

1. The RO should clarify, in writing, the 
veteran's intentions regarding his 
representation in this appeal. 
Appropriate documentation concerning such 
representation should be associated with 
the claims file.

2.  The RO should obtain from the San Juan 
VAMC all outstanding records of evaluation 
and/or treatment for headaches and/or 
sinus conditions, to include all ENT 
reports ( from July 1990 to the present), 
, and for the veteran's service-connected 
right eye disability, to include all 
ophthalmology reports ( from February 1998 
to the present).  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

3.  The RO should request that SSA 
furnish a copy of its decision awarding 
the veteran disability benefits, as well 
as copies of all medical records 
underlying that determination. In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

4.  The RO should send to the veteran and 
his attorney (other other representative) 
a letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to any of the claims on appeal that is 
not currently of record.  The RO should 
specifically request that the provide 
sufficient information and authorization 
to obtain all medical records from "Dr. 
Aozuaga and/or ENT," who he saw pursuant 
to Dr. R.H. Zaragoza's January 2004 
referral and Dr. Jose Luis Fosas, the 
private doctor who treated his service-
connected right eye disability, as 
indicated by the veteran's December 2002 
testimony before the RO. Also, the 
veteran should provide authorization to 
enable VA to obtain pertinent medical 
records by Dr. Zaragoza, from April 2004 
to the present.  The RO should request 
the veteran furnish all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

The RO should provide notice as to the 
evidence need to support his claims for 
headaches and for rhinosinusitis, each 
claimed as secondary to service-connected 
shell fragment wounds of the forehead 
and/or secondary to service-connected 
retained metallic body of the right eye, 
under the provisions of 38 C.F.R. § 3.310 
(revised effective in October 2006).

The RO should request that the veteran 
submit all evidence in his possession, 
and ensure that its letter meets the 
notice requirements of Dingess/Hartman 
and Vazquez-Flores (cited to above).
 
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

5.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

6.  The veteran's February 2008 statement, 
as well as any additional records written 
in Spanish, should be translated into 
English, and a copy of each English 
translation must be associated with the 
claims file.
 
7.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA ophthalmology, 
ENT, and neurology examinations, by 
appropriate physicians, at aVA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to each examiner 
designated to examine the veteran, and 
each  examination reports should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished  (with all findings made 
available to the requesting physician 
prior to the completion of his r her 
report)  and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

The ophthalmologist should render 
specific  findings as to the extent to 
which the veteran experiences impairment 
of visual acuity or field loss, pain, 
rest-requirements, or episodic 
incapacity, as well as whether the 
veteran is experiencing active pathology.  
In providing these findings, the examiner 
is requested to address the veteran's 
complaints of right eye pain and 
watering.  The examiner should also 
provide an assessment of the severity of 
the disability, and commnt upon the 
impact of the didsability on employment.

The ENT examiner should clearly identify 
all current disability(s) involving the 
veteran's sinuses, to include previously 
diagnosed allergic sinusitis, if 
appropriate. With respect to each 
diagnosed disability, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a  50 percent or greater probability) 
that such disability (a) was caused, or 
(b) is aggravated by his the veteran's 
service-connected shell fragment wounds 
of the forehead and/or his service-
connected retained metallic body of the 
right eye.  If aggravation is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation, consistent with 38 
C.F.R. § 3.310(a) (as revised effective 
in October 2006).

The Neurology examiner should clearly 
identify all current disability(s) 
pertaining to the veteran's complaints of 
headaches. With respect to each diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability (a) was caused, or (b) is 
aggravated by his the veteran's service-
connected shell fragment wounds of the 
forehead and/or his service-connected 
retained metallic body of the right eye.  
If aggravation is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation, consistent with 38 C.F.R. § 
3.310(a) (as revised effective in October 
2006).

8.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

9.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

10.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
on appeal.  If the vetran fails ti report 
to the examination scheduled in 
connection with the claim for increase, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should consider eaxh 
claim  in light of all pertinent evidence 
(to include that submitted directly to 
the Board in February 2008) and legal 
authority.  

To the extent that adjudication of the 
claim(s) on the merits is warranted, the 
RO should specifically document its 
consideration of whether "staged 
rating"of the eye disbility, pursuant to 
the Hart (cited to above), is 
appropriate, as well as the current 
version of 38 C.F.R. § 3.310, as revised 
effective in October 2006, and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) in 
connection with the claims for secondary 
service connection.  

11.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney (or other 
representative) an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2007).

